WOODS, Circuit Judge.
I dissent. The appellant, Wong Yee Toon, a native of China, arrived in San Francisco in October, 1913. He claimed admission as the minor son of Wong Que Teung, a Chinese merchant of Oakland, Cal. The inspector upon investigation reported against his admission; one of his reasons being that in his opinion Toon had not proved the relationship to Teung. The law section of the Department of Labor disagreed with the inspector, and Toon was admitted in November, 1913. About two months after-wards Toon went to Baltimore to live with Won Jim Lee. In January, 1915, a warrant was issued charging Toon with being in the United States in violation of the immigration laws against admission of Chinese. Upon his arrest in Baltimore, Inspector Archibald gave him a full hearing, his counsel participating, and found the evidence sustained the charges made in the warrant. The proceedings before the inspector were first reviewed by Mr. Stump, Commissioner of Immigration, then by Hon. A. Caminetti, Commissioner General of Immigration, then by the Secretary of Labor. All agreed in the conclusion that Toon had obtained admission on the false and fraudulent pretense that he was the minor son of Teung, and that he should be deported. The entire record was then brought before Hon. J. C. Rose, District Judge, under a writ of habeas corpus. Holding that there was in the evidence abundant reason to doubt whether Toon was the son of Teung, Judge Rose dismissed the writ.
The admission of petitioner as a son of Teung, I agree, ought to be regarded prima facie evidence of his right to enter. Liu Hop Fong v. United States, 209 U. S. 453, 28 Sup. Ct. 576, 52 L. Ed. 888; Ex parte Lam Pui (D. C.) 217 Fed. 456. But the right to enter may be afterwards re-examined by the immigration officers, and their conclusion after a fair hearing, when approved by the Secretary of Labor, is final as to all issues of fact. The weight to be given to the fact of admission and all other evidence is for the executive department concerned, and not for the courts. The immigrant may, however, invoke judicial interference in his behalf on the questions of law, whether he has had a fair hearing, and whether the findings of the immigration officers against his right to remain in this country are supported by any substantial evidence. Lewis v. Frick, 233 U. S. 291, 34 Stip. Ct. 488, 58 L. Ed. 967.
It is not denied in the case before us that the hearing was fairly conducted, but it is earnestly contended that there is no substantial evidence supporting the finding that petitioner was not the son of Teung, the Chinese merchant. The evidence should be weighed by the court in view of the difficulty confronting immigration officers in the enforcement of the Exclusion Laws. Evidently the immigrant, especially a Chinaman, has great advantage of the government with respect to direct evidence. If he wishes to come in under false claims, his oath and that of his relations or friends can rarely, if ever, be *200met by direct contradiction. The government will hardly ever be able to obtain direct evidence of paternity or other vital matters, and must of necessity rely on contradictions, inconsistencies, and other indirect and circumstantial evidence, if the law is to be enforced. The presumption is that immigration officers will not be arbitrary and unfair, and that they are selected for their intelligence and acquaintance with the manners and customs of the races with whose members they have to deal. They see and hear the witnesses, and may judge of their credibility by their manner and by their racial characteristics and habits. These considerations are suggestive of the greatest caution on the part of the courts in deciding that an immigrant is entitled to remain in this country, contrary to the findings of fact of the immigration officers making the examination, when the findings have been subjected to the scrutiny and have received the approval of higher officers, including the Secretary of Labor.
Here the petitioner relies on his.own oath and that of his alleged father and brothers that he is the .son of Teung, coupled with thq fact that Teung sent $60 for his support while he was in Baltimore. On the part of the government it appears that Toon remained with the man who claimed him as a son but two months after he was admitted. Although he was a mere lad, unacquainted with conditions in this country, and suffering from chills, Teung sent him across the continent to Baltimore tp be sent to school by Won Jim Lee, for the alleged reason that the climate would be better for him in his illness. Lee, according to Teung, was a distant relative. Lee represented himself at one time as Toon’s father, at another as his uncle, and at another as a distant relative, and he testified that he did not know what was the relationship. No reason is given for expecting the climate of Baltimore to be better for the boy. At the time of the hearing he had been separated from his alleged father and brothers more than a year, and had had no letter or other communication from any of them.
In the application of another son, Yee Gooey, for admission, Teung gave tire date of birth of his youngest son, alleged to be the petitioner, as 1897, and his name as Won Yee Chin. In this case he gave the date of Toon’s birth as 1896, and his name as Won Yee Toon. There are other circumstances relied on by the inspector and commissioners, but what we have set out seems to be substantial evidence tending to disprove the claim that petitioner is a son of Teung. It is not for the court to say that the finding of the executive officers on the evidence should have been different.